[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                                                 U.S. COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                        ________________________    JANUARY 16, 2009
                                                    THOMAS K. KAHN
                              No. 08-12956               CLERK
                           Non-Argument Calendar
                         ________________________

                 D. C. Docket No. 03-00041-CR-1-MP-AK-11

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

MELINDA LAWANNA BRYANT,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (January 16, 2009)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Melinda Lawanna Bryant appeals the district court’s denial of her 18 U.S.C.
§ 3582(c)(2) motion for a reduced sentence. The motion was based on

Amendment 706 to the Sentencing Guidelines, which retroactively reduced the

base offense levels applicable to crack cocaine offenses. Bryant had received a 60-

month, below-guidelines sentence for conspiring to possess and distribute crack

cocaine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(iii); 846. The district

court denied her motion on the ground that her original sentence remained lower

than her recalculated guidelines range and no further reduction was justified.

Bryant argues that the district court did not adequately consider the 18 U.S.C.

§ 3553(a) factors as required by § 3582(c)(2).

      We review “a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion.” United States v. Brown, 332 F.3d 1341, 1343

(11th Cir. 2003) (citing United States v. Vautier, 144 F.3d 756, 759 n.3 (11th Cir.

1998)).

      Amendment 706, which reduced the § 2D1.1(c) offense levels in crack

cocaine cases by two levels, was made retroactive by incorporation into U.S.S.G. §

1B1.10(c). See U.S.S.G. App. C, Amend. 713. “[I]n the case of a defendant who

has been sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission” pursuant to a



                                          2
retroactive amendment, the district court “may reduce the term of imprisonment,

after considering the factors set forth in section 3553(a) to the extent that they are

applicable, if such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2).

      Thus, when the district court reconsiders a sentence on a § 3582(c)(2)

motion, it must first recalculate the sentence under the amended guidelines, then

“decide whether, in its discretion, it will elect to impose the newly calculated

sentence under the amended guidelines or retain the original sentence. This

decision should be made in light of the factors listed in 18 U.S.C. § 3553(a).”

United States v. Bravo, 203 F.3d 778, 780-81 (11th Cir. 2000). Those factors

include: (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the need to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the

offense; (3) the need for deterrence; (4) the need to protect the public; (5) the need

to provide the defendant with needed educational or vocational training or medical

care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8)

pertinent policy statements of the Sentencing Commission; (9) the need to avoid

unwarranted sentencing disparities; and (10) the need to provide restitution to the

victims. United States v. Talley, 431 F.3d 784, 787-88 (11th Cir. 2005) (per



                                           3
curiam) (citing 18 U.S.C. § 3553(a)). Section 3553(a) specifies that the sentence

must be no greater than necessary to punish, deter, protect the public, and provide

necessary care and rehabilitation.

      The district court need not “articulate specifically the applicability—if

any—of each of the section 3553(a) factors, as long as the record demonstrates that

the pertinent factors were taken into account by the district court.” United States v.

Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997). Where the record indicates that

the district court adequately considered the § 3553(a) factors at the original

sentencing hearing, we have held that the court did not abuse its discretion when it

simply incorporated those earlier considerations into its § 3582(c)(2) order by

reference. See, e.g., Vautier, 144 F.3d at 759, 762.

      The district court here stated that it considers the § 3553 factors and the

totality of the circumstances in deciding whether to sentence a defendant below the

guidelines range, and that in such cases, a guidelines amendment is unlikely to

affect its determination of an appropriate sentence. The court went on to note that

Bryant’s sentence was lower than both her original and recalculated ranges, and

that it found that no further reduction was justified. Furthermore, the transcript of

the original sentencing hearing indicates that the district court extensively

discussed Bryant’s violent background and “anger problem,” which are “history



                                           4
and characteristics of the defendant” appropriately considered under § 3553(a). On

the whole, the record indicates that the § 3553(a) factors were adequately taken

into account. The district court did not abuse its discretion in denying Bryant’s

motion.

      AFFIRMED.




                                          5